Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6, drawn to a hot press cushioning material.
Group II, claim(s) 7-8, drawn to a method for manufacturing a hot press cushioning material.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lack unity of invention because even though the inventions of these groups require the technical feature of cushioning material, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ito Seiji (JP 2003211472 A1) (hereinafter Ito) and Yoshida et al (US 2017/0129206 A1) (hereinafter Yoshida). Ito discloses a cushion material for a shaping press, the cushion material comprising a heat­resistant fiber layer laminated between fluororubbers 2, and a heat-resistant resin layer la provided on the surfaces of the fluororubber layers 2a, and further comprising heat-resistant fiber layers 4 between the fluororubber layers 2a and surface heat-resistant resin layers 3a. Furthermore, it is also indicated that the heat­resistant fiber layers 4 are made of a polyimide fiber, a polyimide amide fiber, a fluorine fiber or the like (¶0008). Here, the laminate comprising the heat-resistant resin layer 3a, the heat-resistant fiber layer 4, and the fluororubber layer 2a is considered to have low air permeability because the heat-resistant resin layer 3a is provided on the surface of the heat-resistant fiber layer 4, and it is highly probable that the air permeability is no greater than 5 cm3 • cm-2 • s-1.
Ito is silent about the bulk density of the laminate composed of the heat­resistant resin layer 3a, the heat-resistant fiber layer 4, and the fluororubber layer 2a is 0.8 g/cm3 or more.
However, Yoshida discloses a cushion material for hot press, indicates that for a cushion material for hot press having a non-woven fabric on the surface of the woven fabric layer, the non-woven fabric layer is impregnated with a resin such as a polyimide resin or a fluororesin. 
Furthermore, the impregnated non-woven fabric layer is considered to be of a high density, and thus a person skilled in the art could easily apply the feature disclosed in document 2 to the invention disclosed in document 1 and impregnate the heat-resistant fiber layer 4 with resin so as to make the bulk density of the layer composed of the heat-resistant resin layer 3a, the heat­resistant fiber layer 4, and the fluororubber layer 2a 0.8 g/cm3 or more. Thus, the special technical feature of instant invention is not considered novel over the cited prior art of Ito and Yoshida. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/             Primary Examiner, Art Unit 1746